DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/23/2022 has been entered.
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. 
In general, the claims describe determinations and actions as they would be performed by a person, which is too broad to particularly point out patentable subject matter.  Examiner suggests that, rather than claiming an intended results of automation which appears to be identical to the manual operation of the prior art, Applicant particularly claim the desired improvement over the prior art such as an inventive structure of an apparatus or an algorithm with steps that clearly relies on a computer implementation of a particular function.
Regarding the newly amended language, Applicant argues:  “A review of the AAAP, Fan, Sengupta, and Zettl shows that these references do not teach or suggest making a camera change based on a change in a POI determined based on fields of view provided by fish-eye lenses. Rather, as previously stated, the AAPA merely describes movement of an object, and does not describe a change in the location of the POI.”
Examiner notes that the previously stated argument has been previously rejected and the rejection affirmed by the PTAB.  Examiner further notes that AAPA indicates that the switching methodology applies in the same manner to viewer images generated using fish-eye lenses as to the images generated using other types of lenses.  See updated reasons for rejection below.  
Applicant may wish to elaborate on the particular computer algorithms that applicant regards to be advantageous to switching of spherical images as opposed to other types of images.
Applicant argues:  “Regarding Fan, the Examiner relies on Fan to teach "specific automation" of several steps recited in the claims, including "generating a camera switch recommendation for a plurality of cameras configured to capture images of the environment based on the change in the location of the POI and the motion vector.  However, only after the particular camera feed for the user's location is provided to the user does Fan describe determining an "observed object"" See Final Office Action at page 15.”
Examiner notes that prior reasons for rejection have been affirmed by the PTAB.  See above.  In particular, the claims are silent as to the specific algorithms for “determining an observed object.”
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.	
	
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); M.P.E.P 2144.04(III).
Where prior art recites claimed features combined with additional features, omission of the additional features in the claim does not distinguish it over the prior art reference.  Further, an omission of an element and its function is obvious.  M.P.E.P. 2144.04(II)(A), Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in the Specification and further in view of US 20130093897 to Fan (“Fan”) as cited below and as affirmed by the PTAB Decision on 09/26/2022.
The claims are further subject to rejection under 35 U.S.C. 103 as being unpatentable over AAPA and Fan in view of and US 6359648 to Sengupta (“Sengupta”) and Herbert Zettl, Television production handbook, p. 409 (197 6) ("Zettl ") for the additional reasons cited by the PTAB in the Decision on 09/26/2022.
Regarding Claim 1:  “A method of operating a system, the method comprising:
monitoring a location of a point of interest (POI) in an environment, wherein monitoring the location of the POI comprises … tracking a direction in which at least one spectator is looking; … [generating a camera switch recommendation … based on the change in the location of the POI] (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another. A producer or user [spectator] may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action [location of an object] or for other reasons.”  AAPA, Specification, Paragraph 5.  See treatment on the obviousness of automation below.)
identifying a change in the location of the POI;  (“objects of interest, move in the environment, they may become more distant from one camera than another … in response to changes in the location of action … as the object moves towards the end of the field of view … ”  AAPA, Specification, Paragraphs 5-6.)
determining that the change in the location of the POI satisfies a camera change criterion, criterion, wherein the camera change criterion is based at least in part on a plurality of fields of view corresponding to a plurality of [fish-eye lens] cameras configured to capture images of the environment;  (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another. A producer or user [spectator] may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action [location of an object] or for other reasons [exemplifying change criteria].”  AAPA, Specification, Paragraph 5.)
fields of view corresponding to a plurality of fish-eye lens cameras  (“A producer or user may choose to switch between which camera is used …In the case of cameras using fish eye lens that are sometimes used to support 3D image capture, it maybe important to switch from one camera to another …”  AAPA, Specification, Paragraph 5-6.  Note that AAPA describes that the same switching methodology applies “Regardless of the type of lens used,” because the evaluation is made based on the appearance of images supplied to a viewer (such as a producer).  See Specification Paragraphs 6-7 and spherical images rectified for viewing in Figs. 20-21.  Also note that “The particular configuration, location and type of cameras can vary.”  Fan, Paragraphs 36, 79, and statement of motivation below.)
generating a camera switch recommendation for the plurality of fish-eye cameras based on the change in the location of the POI; and   (“A producer or user [spectator] may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action [location of an object] or for other reasons.”  AAPA, Specification, Paragraph 5.  This implies that the producer or user has mentally determined that some of the cameras are better recommended for viewing of the object than others.  Cumulatively, see specific automation embodiments below.)
presenting the camera switch recommendation to an operator of said system or automatically implementing the generated camera switch recommendation.”  (“A producer or user may choose to switch between which camera is used as the source of content …”  AAPA, Specification, Paragraph 5.  See additional embodiments below.)
Cumulatively, AAPA does not teach specific automation embodiments of “at least one of: … i) determining a location of an object associated with the POi; and … ii) tracking a direction in which at least one spectator is looking; … generating a camera switch recommendation based on information obtained by said monitoring operation; and … generating a camera switch recommendation for a plurality of cameras configured to capture images of the environment based on the change in the location of the POI and the motion vector; and … presenting the camera switch recommendation to an operator of said system or automatically implementing the generated camera switch recommendation”  
Fan teaches the above features in the context of operating networked cameras:
“monitoring a location of a point of interest (POI) in an environment, wherein monitoring the location of the POI comprises … tracking a direction in which at least one spectator is looking; … generating a camera switch recommendation based on information obtained by said monitoring operation; and …  (“Determination of a viewing angle of the user(s) (e.g., estimating or determining the direction the eyes or the head of the user(s) are facing) … Once the object being observed by the user(s) is determined, one or more cameras 191 can be directed ( such as by control signals from the server 130) to capture images of the observed object, …”  Fan, Paragraph 71.)
generating a camera switch recommendation for a plurality of cameras configured to capture images of the environment based on the change in the location of the POI and the motion vector; and … presenting the camera switch recommendation to an operator of said system or automatically implementing the generated camera switch recommendation”  (In prior art, camera selection can be recommended: “In one embodiment, the selection of the cameras 191A can be made or otherwise confirmed by the subscriber” and thus generating a recommendation to a user (human or computer) that can switch cameras based on the recommendation.  Fan, Paragraphs 80-81, 59.  Camera selection can be also automated:  “The controller circuit can be programmed to select a first camera from a group of cameras based on the determined first location and to receive at least one first image that captures at least a portion of the first location from the selected first camera.”  Fan, Paragraph 13.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the above claimed features as taught in Fan, in order to automate recommendation and selection of a camera in a network of cameras for capturing desired content.  See Fan, Paragraphs 13, 80-81.  
Regarding Claim 2: “The method of claim 1, wherein 
the plurality of cameras comprises a first camera having a first field of view and a second camera having a second field of view; … determining the change in the location of the POI satisfies the camera change criterion comprises determining whether the location of the POI is in the first field of view and the second field of view; and  (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another [object is in field of view of both cameras]. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5.)
generating the camera switch recommendation comprises: generating a recommendation to switch to the second camera in response to a determination that the location of the POI is in the first and second fields of view; or generating a recommendation to maintain the first camera in response to a determination that the location of the POI is in the first field of view but not in the second field of view.”  (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons” which also indicates that the producer or user may choose not to switch if the right changes in location or other reasons (criteria) for switching are not present AAPA, Specification, Paragraph 5.)
Regarding Claim 3: “The method of claim 2, wherein the change in the location of the POI is represented by a motion vector, wherein the motion vector is determined based on a movement direction or the location of the object of interest.”  (“objects of interest, move in the environment, they may become more distant [direction] from one camera than another … in response to changes in the location of action … as the object moves towards the end of the field of view [direction] … ”  AAPA, Specification, Paragraphs 5-6.)
Regarding Claim 4:  “The method of claim 3, wherein generating the camera switch recommendation is further based on the movement direction for the location of the POI.”  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5.)
Regarding Claim 5:  “The method of claim 4, wherein generating the camera switch recommendation further comprises:
 i) generating a recommendation to recommend switch to the second camera in response to a determination that the POI is in the first and second fields of view and As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another” thus located in both fields of view.  AAPA, Paragraph 5.)
a determination that the movement is out of the first field of view toward the second field of view; and  (“it maybe important to switch from one camera to another as a ball or other object of interest moves down the field since as the object moves towards the end of the field of view the image capture”  AAPA, Paragraph 6.)
ii) generating a recommendation to maintain the first camera in response to a determination that the POI is in the first and second fields of view and a determination that the movement direction is towards a main portion of the first field of view.”  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons … it maybe important to switch from one camera to another as a ball or other object of interest moves down the field since as the object moves towards the end of the field of view the image capture,” which indicates that it may not be important to switch the camera [recommendation to maintain the camera] if the object of interests does not move out of field of view, which includes the case of the object moving toward the main portion of the field of view.  AAPA, Specification, Paragraphs 5-6.)
Regarding Claim 6: “The method of claim 5, further comprising: automatically switching to the second camera in response to: the generated camera switch recommendation comprising a recommendation to switch to the second camera; and a determination that the location of the POI satisfies a proximity criterion associated with an edge of the first field of view.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) implementing a recommendation can mean following or not following a recommendation, (b) generally automating a manual activity does not patentably distinguish over the manual activity (see Claim Construction section above), (c) the “proximity criterion” is generally and subjectively “based on the proximity of the object of interest to an edge of the field of view of the first camera” as discussed in Specification, Paragraph 215.  Also note that AAPA teaches:  “A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons. ... it maybe important to switch from one camera to another as a ball or other object of interest moves down the field since as the object moves towards the end of the field of view [edge of the first field] the image capture …”  AAPA, Specification, Paragraphs 5-6.)
Regarding Claim 7:  “The method of claim 5, wherein presenting the camera switch recommendation further comprises presenting the camera switch recommendation in response to: … the generated camera switch recommendation comprising a recommendation to switch to the second camera; and … a determination that the location of the POI does not satisfy a proximity criterion associated with an edge of the first field of view.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) implementing a recommendation can mean following or not following a recommendation, (b) the “proximity criterion” is generally and subjectively “based on the proximity of the object of interest to an edge of the field of view of the first camera” as discussed in Specification, Paragraph 215.  See Claim Construction section above.  Also note that AAPA teaches:  “A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons. ... it maybe important to switch from one camera to another as a ball or other object of interest moves down the field since as the object moves towards the end of the field of view [edge of the first field] the image capture …”  AAPA, Specification, Paragraphs 5-6.)
Regarding Claim 8:  “The method of claim 7, wherein determining that the location of the POI satisfies the proximity criterion comprises: determining a distance of the location of the POI to the edge of the first field of view; … and determining based on the determined distance and the movement direction, that the location of the POI satisfies the proximity criterion.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) “determining a distance” is a general and subjective determination of “proximity of an object of interest to an edge of a field of view of a first camera,” as noted in Specification, Paragraphs 161, 215, and (b) the “proximity criterion” is generally and subjectively “based on the proximity of the object of interest to an edge of the field of view of the first camera” as discussed in Specification, Paragraph 215, there is no requirement for a specific method or measurement of the determination.  AAPA teaches such an embodiment:  “A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to [criteria] changes in the location of action or for other reasons. ... it maybe important to switch from one camera to another as a ball or other object of interest moves down the field since as the object moves towards the end of the field of view [the edge of the first field] the image capture” and thus based on location of the object in some proximity to the end of the field of view. AAPA, Specification, Paragraphs 5-6.)  
Regarding Claim 9:  “The method of claim 1, wherein the plurality of cameras comprises a first camera and a second camera, the method further comprising:
receiving a camera switch control signal from an input device indicating a switch from the first camera to the second camera;  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons,” which implies that a camera switch is controlled by some signal from some input device.  AAPA, Specification, Paragraph 5.  Also note that “The control signals can be sent via various paths including directly to the camera 191A”  Fan, Paragraph 81.)
in response to the camera switch control signal, determining whether the location of the POI is in a second field of view of the second camera; and … in response to a determination that the location of the POI is not in the second field of view, presenting a notification that the location of the POI is not in the second field of view.”  (“The availability of the cameras 191A and 191B can be based on a number of factors. For example, one or more of the cameras 191B may have its field of view blocked … the selection of the cameras 191A can be made or otherwise confirmed by the subscriber and/or other members of the party 620. … embodiment, the selection of the cameras 191A can be made or otherwise confirmed by the subscriber and/or other members of the party 620. For example, the server 130 can provide a message to the mobile communication device 181 and/or the mobile communication device 681 to identify the cameras which may then be selected for use.” Fan, Paragraphs 79-81, 59.  This indicates that even where a switch camera signal is initiated, the object may be blocked in the selected field of view and a message can be sent to the user for the user to confirm the switch.  See statement of motivation in Claim 1.)
Regarding Claim 10:  “The method of claim 9, further comprising: in response to a determination that the location of the POI is in the second field of view, switching to the second camera.”  (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another [and remain in both fields of view]. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5.  Also see embodiments in Fan Paragraphs 13 and 59 with statement of motivation in Claim 1.)
Regarding Claim 11:  “The method of claim 1, wherein: the at least one spectator is a plurality of spectators, the POI comprises the direction in which at least one spectator is looking; and … generating the camera switch recommendation is based on a direction in which a majority of the plurality of spectators are turning their heads.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, tracking where a plurality of viewers are looking corresponds to locations of objects of interest in the environment.  See AAPA, Specification, Paragraph 5: “As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  Also note an embodiment:  “Determination of a viewing angle of the user(s) (e.g., estimating or determining the direction the eyes or the head of the user(s) are facing)” … one or more cameras 191 can be directed (such as by control signals from the server 130) to capture images of the observed object.”  Fan, Paragraph 71.  See statement of motivation in Claim 1.)
Regarding Claim 12:  “The method of claim 11, wherein the plurality of cameras comprises a first camera and a second camera, the method further comprising determining a number of the plurality of spectators turning their heads in a direction towards a main portion of a second field of view of the second camera and a number of the plurality of spectators turning their heads in a direction away from the main portion of the second field of view.”  (“a user [example of one out of the plurality] may have turned his and/or her head and have a user point of view of the environment which is different from the default point of view of a camera supplying the content being viewed. … A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraphs 4-5.  Also note the automation embodiment:  “determining the direction the eyes or the head of the user(s) are facing) in the image” which includes a particular number of users and determination of all directions including toward and away from the second field of view.  Fan, Paragraph 71.  See statement of motivation in Claim 1.)
Regarding Claim 13:  “The method of claim 11, wherein the plurality of cameras comprises a first camera and a second camera, and … wherein generating the camera switch recommendation comprises: i) generating a recommendation to switch to the second camera in response to a determination that a majority of the plurality of spectators are turning their heads in a direction towards a main portion of a second field of view of the second camera; … or ii) generating a recommendation to maintain the first camera in response to a determination that the majority of the plurality of spectators are turning their heads in a direction away from the main portion of the second field of view.”  (“a user may have turned his and/or her head and have a user point of view of the environment which is different from the default point of view of a camera supplying the content being viewed. … A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraphs 4-5.  Also note the automation embodiment:  “Once the object being observed by the user(s) is determined, one or more cameras 191 can be directed ( such as by control signals from the server 130) to capture images of the observed object, where the captured images may or may not depict the user(s),” such as users imaged by the second camera image.  Fan, Paragraph 71.  AAPA and Fan seem to respond to all monitored viewers which includes a majority of users as claimed.  See statement of motivation in Claim 1.)
Claim 14:  “A system,” is rejected for reasons stated for Claims 1 and 11, and because prior art teaches:  
“a receiver configured to receive image content of the environment captured by at least a first and a second camera …  (“A preview of the images can be provided to the mobile communication device 181 and/or the mobile communication device 681”  Fan, Paragraph 81.)
a control apparatus comprising a processor configured to execute instructions to: …”  (“The mobile communication devices 181 and 681 and the cameras 191A and 191B can be communicatively coupled to the server 130”  Fan, Paragraph 76 and statement of motivation in Claim 1.)
“wherein the camera change criterion is based at least in part on an overlap of the first field of view and the second field of view;”  (“As players, actors or other elements of interest, sometimes referred to as objects of interest, move in the environment, they may become more distant from one camera than another. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5.  The indicates that the producer’s decision is based in part on the object being in view of the first and second camera, and thus based in part on an overlap in their fields of view.)
Claim 15 is rejected for reasons stated for Claim 2 in view of Claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 3 in view of Claim 15 rejection.
Claim 17 is rejected for reasons stated for Claim 4 in view of Claim 16 rejection.
Claim 18 is rejected for reasons stated for Claim 5 in view of Claim 17 rejection.
Claim 19 is rejected for reasons stated for Claim 6 in view of Claim 18 rejection.
Claim 20 is rejected for reasons stated for Claims 1 and 11, and because prior art teach:  “A non-transitory computer readable medium including computer executable instructions, which when executed by a processor of a system, cause the system to:”  (“One embodiment of the present disclosure includes a non-transitory computer-readable storage medium comprising computer instructions which, when executed by a processor, cause the processor to …”  Fan, Paragraph 15.  See statement of motivation in Claim 1.)
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483